Bleckley, Chief Justice.
. This case is not within the proviso to the second section of the penalty act of October 22d, 1887, but is within the first section of that act, the language of which is as follows : “ That from and after the passage of this *352act, that every electric telegraph compaiiy with a line of wires wholly or partly in this State, and engaged in telegraphing for the public, shall during the usual office hours receive dispatches, whether from other telegraphic lines or from individuals; and on payment or tender of the usual charge according to the regulations of such company, shall transmit and deliver the same with impai’tiality and good faith, and with due diligence, under penalty of one hundred dollars, which penalty may be recovered by suit in a justice or other court having jurisdiction thereof, by either the sender of the dispatch or the person to whom sent or directed, whichever may first sue; provided, that nothing herein shall be construed as impairing or in any way modifying the right of any person to recover damages for any such breach of. contract or duty by any telegraph company, and said penalty and said damages may, if the party so elect, be recovered in the same suit.” The non-residence of the sendee was no excuse for not delivering the message to him when he called for it in the company’s office. There surely can be no doubt of the obligation of such companies to make prompt delivery in their offices, whatever justification there might be for delaying delivery elsewhere. We have already, in the case of Western Union Telegraph Co. v. Timmons, decided at this term [ante, 345), put a negative upon any construction of the act which would limit the' penalty to messages addressed to residents of cities and towns, and to persons residing within one mile from the telegraph office. The trial court committed no error. Judgment affirmed.